Name: 88/456/EEC: Commission Decision of 1 July 1988 on the improvement of the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-08-12

 Avis juridique important|31988D045688/456/EEC: Commission Decision of 1 July 1988 on the improvement of the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 221 , 12/08/1988 P. 0054 - 0054*****COMMISSION DECISION of 1 July 1988 on the improvement of the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (88/456/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), at last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Irish Government has notified the following provisions: - 1987 Disadvantaged Areas Scheme (Compensatory Allowances), - 1987 Disadvantaged Areas Scheme (Compensatory Allowances in respect of forestry); Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85 are satisfied, in the light of the compatibility of the said provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas, subject to the above remarks, the conditions and objectives of Regulation (EEC) No 797/85 are satisfied by the abovementioned provisions; Whereas modulation of the compensatory allowance such as provided for in the provisions notified may encourage intensification of production; Whereas Regulation (EEC) No 1760/87 aims at adapting the measures provided for in Regulation (EEC) No 797/85 to make them compatible with the objectives pursued by the reform of the CAP by introducing measures aimed at reducing and extensifying production; Whereas for 1988 Ireland will have to amend the rules for applying the compensatory allowance in order to bring them into line with the objectives pursued by the reform of the CAP; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions adopted in Ireland with a view to implementing Title III of Regulation (EEC) No 797/85 satisfy the conditions for a financial contribution by the Community towards the common measure referred to in Article 1 of the said Regulation, provided that for 1988 Ireland amends the rules for applying the compensatory allowance to bring them into line with the objectives pursued by the reform of the CAP. Article 2 This Decision is addressed to Ireland. Done at Brussels, 1 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.